                   TM UNIT
Case 1:17-cr-00151-MAC-KFG     D SWF
                           Document        Oisr
                                    143 Filed      icr Page 1 of 2 PageID #: 904
                                              12/02/19
                 f-oK iHF re Dist ict of tfxat
                             BEAu iON D iSc N
            united           a\c df A er ca              eg.,    o* i *. \t - ~\Ei



            v.                                            EXHIB T sb
            f lotaci n/iEc    Divi (2cl
                         b etc Ad a t

                •isUAjiVished Jo<           Honorable WarCi3 CforiE

                     WAT e s

            1A       Pbl 27 a/it < mt3il Inl& /&vo
            1 B>     Fb l 3j nb            al Hebr ff Ta7/
            1C       Ebl (TvY afi Eo sT
            Z        S e r<Ti arv.bBE udd?r VisSF
             5        ly CreJl ca b
             A       LeTbet* F ow\
             6       Hi rel ase d
             G       fic u        d i J
                  A pio ar in Ab jc?
             T       P< cf ur no Abus A
             fC      PfcBr i      Abujci
                     pi Bur Face
            6        pi Bur in &rplgr\e
             Id      f ie u lelir t'c ?
             ii     J tc Ur bt S'fide
             I -     Fbi ml-erVie ] &a £rr<?z- [ Li! Ol
             13      ' esf&ndin Fe P e G-ovenr\(n£ b
             14      Cb A se Ijn er
                                               f>a?c i~of% Eisf
Case 1:17-cr-00151-MAC-KFG Document 143 Filed 12/02/19 Page 2 of 2 PageID #: 905




                                  -O         ncJ     -F    od      h   -   -----


                   phcPrt C3 (( t-ra cript f-
              i?   P V\     i e LB ii fra n? n'ip
              g    picfix      3 /\cJ h&       -.
          \3       Tra         cn f i                 /
          10       Pk o r ph &£_ c air m Pnl
              1\   .l-'n 'sriA Vian3-[ pr soner r visp r
          %%       Pfc r
          as       PI -f/      ? /rib j c7
          hit       Pb] j kervi i LPifk kf fibrreX /\Z - l



                             iil lw


                             Mxo M& cJ j 1 i iwgci

      !

     4;




          ¦




                                                             yt'




     [               p3f& 3- Of "J- £ HB\T Lisr
